internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom p si 7-plr-117691-99 date date legend a decedent trust b son son daughter company foundation c d a plr-117691-99 b e city f trust a_trust b_trust c g grandson plr-117691-99 granddaughter h bank i court j dear sir or madam in a letter dated you requested a ruling concerning the generation-skipping_transfer gst tax consequences of the partition and the modification and clarification of the administrative provisions of the trust a grandfathered trust this letter responds to your request the facts and representations submitted are summarized as follows on a decedent created the trust for the benefit of decedent’s lineal_descendants decedent died testate in b survived by son son and daughter the terms of the trust are summarized as follows distribution of income the trustee is to pay the income from the trust semiannually or more often in its discretion to the lineal_descendants of decedent who are living at the time of the respective distributions all per stirpes and not per capita in the event however that there is no income_beneficiary living at the time of any distribution of income the trustee is to pay the income to company to be held in trust for foundation accumulation of income the trustee in so far as retention is not forbidden by law is to accumulate and retain in the trust as a part of any income that otherwise would be payable to any person under the age of c years provided that the trustee in its discretion may pay that plr-117691-99 part of the income as may be necessary for his proper support and maintenance to any person to whom income otherwise would be payable were it not for the accumulation except that no payment of income is to be made to any person toward whom decedent owes any legal duty_of support termination the trust is to terminate on the first to occur of the following two events a the death of the survivor among decedent and all of decedent’s lineal_descendants and b d years after the death of the survivor among decedent son son and daughter distribution of principal on the final termination of the trust the then principal and corpus of the trust is to be distributed to the then living lineal_descendants of decedent all per stirpes and not per capita in the event that there are no lineal_descendants of decedent living at the time of the termination of the trust then the principal or corpus is to be divided into as many equal parts as there are children of decedent who have died testate and who by their wills have exercised powers of appointment with respect to the principal and thereupon the trustee is to pay over deliver and convey each of the parts to the persons or institutions that decedent’s children respectively have appointed by will provided that if only one of decedent’s children has exercised a power_of_appointment with respect to the principal or corpus then the entire principal or corpus or that part thereof over which the power has been exercised is to be paid delivered and conveyed to the persons or institutions that the child has appointed and provided further that if no one of decedent’s children has exercised a power_of_appointment with respect to the principal or corpus or if any of decedent’s children has exercised a power_of_appointment only as to a portion of the property over which the power is given then the principal or corpus over which no power_of_appointment has been exercised is to be paid delivered and conveyed to company in trust for foundation and thereupon if practicable the moneys or properties that may be turned over to that charity are to be added to the moneys or properties received by foundation from decedent’s husband’s father a and in the future the total of the gifts is to be referred to as b and provided finally however that no appointment is to be made to or for the benefit of decedent successor to trustee in the event of the merger consolidation or sale of substantially_all of its assets by company to or with another bank or trust company authorized to carry on a_trust business the merged consolidated or purchasing company is to become the trustee plr-117691-99 a majority of the adults then entitled to receive income from the trust or if only one then that one may at any time or times by instrument in writing delivered to the then trustee name a successor trustee and may change any designation of a successor trustee previously made prior to the time when the successor trustee has become the trustee hereunder provided that the successor trustee is to be a bank or trust company authorized to carry on a_trust business in one or more states of the united_states having a capital surplus and undivided profits of not less than e if any adult renounces his or her right to name a successor trustee a majority of the remaining adults or if only one then that one then entitled to receive income are to have the right provided in this paragraph to name a successor trustee in the event that the then trustee resigns is removed or fails or ceases to serve for any reason the successor trustee named in the manner provided in this paragraph is to succeed to all the powers and duties of the original trustee the right to name or designate a successor to the trustee is to be construed as including the right to remove the trustee or successor trustee in the event that the then trustee or successor trustee resigns is removed or fails or ceases to serve for any reason and a successor trustee has not been named as above provided the successor trustee is to be a bank or trust company with its principal office and place of business in city and authorized to carry on a_trust business which has the largest total of capital surplus and undivided profits of any such bank or trust company in city that is willing and able to serve in f the trustee divided the trust into three separate trusts trust a for the benefit of son and his descendants trust b for the benefit of daughter and her descendants and trust c for the benefit of son and his descendants collectively the trusts each trust has its own taxpayer_identification_number and files its own fiduciary income_tax return son died in g and his children grandson and granddaughter currently receive the income from trust a by representation grandson and granddaughter have reached age c therefore no income currently is being accumulated over the years the relationships among the income beneficiaries have deteriorated until h the trusts were administered by bank the income beneficiaries of the trusts requested the resignation of bank as trustee but could not come to a majority agreement regarding the naming of a successor trustee as provided in the trust because the trust does not authorize the income beneficiaries to name a different successor trustee for each trust bank petitioned the court to give each income_beneficiary the power to name a separate successor trustee for his or her respective trust bank also petitioned the court to divide trust a into sub-trusts for the benefit of grandson and granddaughter plr-117691-99 on i the court issued an order granting the trustee permission to divide trust a into two sub-trusts for the benefit of grandson and granddaughter respectively collectively the sub-trusts subject_to the income beneficiaries obtaining a ruling from the internal_revenue_service that the trust will not lose its exemption from the gst tax the court order further authorizes and directs the trustee to allow the income_beneficiary to appoint a separate successor trustee for his or her respective trust the court order also authorizes and directs each successor trust until the termination of the trust to administer each sub-trust by making current income distributions only to the income_beneficiary or his or her respective living lineal_descendants per stirpes it is represented that following the court order it became apparent that the terms for distribution prior to the trust’s termination also needed clarification all interested parties entered into consent and stipulation as to terms governing the distribution of trust assets consent and stipulation the court approved the consent and stipulation on j paragraph of the consent and stipulation provides that each of trust b and trust c collectively the separate trusts and sub-trusts created from the division of trust a the sub-trusts will terminate at the same time on the first to occur of the following events a the death of the survivor among all of decedent’s lineal_descendants and b d years after the death of the survivor between son and daughter paragraph of the consent and stipulation provides that on the final termination the assets of each of each separate trust and sub-trust are to remain separated along the family lines of decedent’s children except as otherwise specifically provided in the consent and stipulation paragraph of the consent and stipulation provides that on final termination the balance of the assets in each separate trust is to be distributed per stirpes to the then-living descendants of the child of decedent for whose benefit the separate trust was created under paragraph of the consent and stipulation on final termination the balance of the assets in each sub-trust is to be distributed to the income_beneficiary of the sub-trust in the event that the income_beneficiary is not then living the balance of the assets is to be distributed to the deceased income beneficiary’s then-living descendants per stirpes or if none the assets are to be distributed per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants in the event a sub-trust has more than one income_beneficiary the balance of the assets in the sub-trust is to be distributed per stirpes to the then-living lineal_descendants of the beneficiary for whose benefit the sub-trust was created plr-117691-99 paragraph of the consent and stipulation provides that on the final termination in the event that a child of decedent has no living lineal_descendants the balance of the assets in that child’s separate trust or a sub-trust created therefrom as the case may be is to be distributed to the then-living descendants of decedent per stirpes paragraph of the consent and stipulation provides that in the event that no lineal_descendants of decedent are living on the final termination all trust assets are to be distributed pursuant to the distribution of principal section of the trust paragraph of the consent and stipulation provides that prior to the final termination of the separate trusts the trustee is to pay the income from a separate trust semiannually or more often in its discretion to the child of decedent for whom the separate trust was created paragraph of the consent and stipulation provides that after the death of a child of decedent the trustee is to pay the income from that the separate trust semiannually or more often in its discretion to the lineal_descendants of the child who are living at the time of the respective distributions per stirpes subject_to the accumulation of income section of the trust notwithstanding the foregoing if a b c one or more of the descendants of a deceased child request the trustee to divide the separate trust into sub-trusts for the descendants the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption from the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the separate trust per stirpes among the then-living descendants of the deceased child each share created for a descendant is to be held and administered as a sub-trust for the benefit of that descendant paragraph of the consent and stipulation provides that in the event that prior to final termination any separate trust ceases to have a current income_beneficiary eg a separate trust’s sole beneficiary dies without then-living lineal_descendants the balance of that trust’s assets is to be divided per stirpes among the then-living lineal_descendants of decedent and the share of such descendant is to be transferred to the separate trust or sub-trust benefitting the descendant plr-117691-99 paragraph of the consent and stipulation provides that the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the descendant of decedent for whom the sub-trust was created paragraph provides that after the death of the descendant the trustee is to pay the income from a sub-trust semiannually or more often in its discretion to the lineal_descendants of the deceased descendant who are living at the time of the respective distributions per stirpes subject_to the accumulation of income section of the trust notwithstanding the foregoing if d e f one or more of the descendants of a deceased descendant request the trustee to divide the sub-trust into further sub-trusts for the descendants the trustee in its discretion considers it advisable to make such a division and the internal_revenue_service issues a favorable private_letter_ruling determining that such a division will not cause the trust to lose its grandfathered exemption from the federal generation-skipping_transfer_tax then the trustee in its discretion may divide the sub-trust per stirpes among the then-living descendants of the deceased descendant each share created for a descendant is to be held and administered as a sub-trust for the benefit of such then-living descendant paragraph of the consent and stipulation provides that in the event that prior to final termination a sub-trust ceases to have a current income_beneficiary eg a sub-trust’s sole income_beneficiary dies without then-living lineal_descendants the balance of the assets of the sub-trust is to be divided per stirpes among the then-living descendants of the deceased income beneficiary’s nearest lineal ancestor who was a descendant of decedent and who has one or more then-living descendants or if none per stirpes among the then-living lineal_descendants of decedent each share created for a then-living descendant is to be transferred to the separate trust or sub-trust benefitting the descendant paragraph of the consent and stipulation provides that each separate trust and each sub-trust need not have the same trustee it is represented that the trust was irrevocable on date and there have been no additions actual or constructive to it since that date you have requested the following rulings plr-117691-99 the proposed partition of trust a will into sub-trusts for the benefit of grandson and granddaughter respectively will not cause the resulting sub-trusts to be subject_to the gst tax the modification and clarification of the administrative provisions of the trust will not cause the trust to be subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2601-1 provides that except as provided in sec_26_2601-1 or c any trust in existence on date is considered an irrevocable_trust sec_2611 defines the term generation-skipping_transfer to mean a taxable_distribution a taxable_termination and a direct_skip sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean -- a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in the trust and plr-117691-99 ii at no time after the transfer may a distribution including distributions on termination be made from the trust to a non-skip_person the trust is a generation-skipping_trust because it provides for distributions to more than one generation of beneficiaries below decedent’s generation because however the trust was irrevocable on date and there have been no additions actual or constructive to it since that date it has been exempt from the gst tax pursuant to sec_26_2601-1 you have requested a ruling that the partition of trust a into sub-trusts for the benefit of grandson and granddaughter and the proposed modification of the provisions relating to the appointment of successor trustees of the trust will not cause the trusts to be subject_to the gst tax an amendment to a_trust that was irrevocable on date and thus is exempt from the gst tax will cause the trust to lose its exemption if the amendment modifies or otherwise changes the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust a trust's exemption from the gst tax is not affected however by amendments relating to the administration of a_trust based on the information submitted and the representations made the interests of the income beneficiaries under the division of trust a will remain the same and the timing of the termination of the sub-trusts will remain the same consequently the value of the income or corpus interest of each income_beneficiary will not change materially as a result of the division of trust a into two separately administered sub- trusts therefore the division of trust a into two sub-trusts will not change the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust accordingly we conclude that the division of trust a into two sub-trusts will not cause distributions from the sub-trusts to be subject_to gst tax imposed by chapter provided that no additions are made to the sub-trusts after date in addition we conclude that the modification and clarification of the separate trust and the sub-trusts relates to the administration of those trusts and will not modify or otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided under the terms of the trust accordingly neither distributions from the separate trusts or the sub-trusts to skip persons nor terminations of interests of non-skip persons in the separate trusts or sub-trusts will be subject_to the gst tax except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions or any other provision of the code plr-117691-99 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
